***********
Based upon information contained in I.C. File LH-0295 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1.  Decedent, Robert Young Clement, was a law enforcement officer with the Spencer Police Department on 19 October 1997, the date of his injury.
2.  Decedent died on 3 June 1999 as a result of gunshot wounds to the head and chest received during the course of and scope of his official duties as a law enforcement officer with the Spencer Police Department.
3.  Decedent was survived by his wife, Lunda Hill Clement Eller, who resided with him at the time of his death and during the six months prior to his death.  Lunda Hill Clement subsequently remarried.  Decedent is also survived by one dependent child, Robert Young Clement II, residing with him and totally dependant upon him for support on the date of decedent's death.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1.  Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), who was employed with the Spencer Police Department at the time of his injury on 19 October 1997.
2.  Decedent death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3.  Decedent is survived by his wife, Lunda Hill Clement Eller, who is eligible for the initial award of $10,000.00 in death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
4.  Upon the remarriage of decedent's spouse, she is no longer eligible for continuing benefits.  N.C. Gen. Stat. § 143-166.2(e).
5.  Decedent's dependant child is eligible for the remaining benefits of $15,000.00, payable in $5,000.00 annual increments. N.C. Gen. Stat. § 143-166.3(c).
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1.  The sum of $10,000.00 is hereby awarded to Lunda Hill Clement Eller as the qualified surviving spouse of Robert Young Clement at the time of his death, as follows:  the sum of $10,000.00 shall be paid immediately to Lunda Hill Clement Eller. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq.
2.  The sum of $15,000.00 is hereby awarded to Robert Young Clement II as the qualified dependant of Robert Young Clement as follows:  This sum shall be paid in three annual increments of $5,000.00.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the ___ day of December, 2000.
                                   S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_____________ THOMAS J. BOLCH COMMISSIONER
  S/_______________ CHRISTOPHER SCOTT COMMISSIONER